Title: To Thomas Jefferson from La Boullaye, 22 December 1787
From: La Boullaye, Gabriel Isaac Douet de
To: Jefferson, Thomas



Monsieur
Paris le 22. Xbre. 1787

J’ai reçu, avec la Lettre que vous m’aves fait l’honneur de m’écrire, copie de celle par laqu’elle le Capitaine Hussey déclare que les huiles de Baleine importées par le Vaisseau le Renard sont de produit de la pêche américaine: cette déclaration ne remplit pas entierement le voeu des réglemens en cette matière; il faudrait le temoignage du Consul de France: mais puisque vous voules bien le suppléer, il ne tiendra pas à moi que cette déclaration ne soit jugée suffisante. Je pense, comme vous, qu’il est essentiel que dans le réglement projeté la preuve et la proprieté Americaine soit aussi complette et aussi facile que faire se pourra. Je ne suis point chargé, du moins quant à présent, d’indiquer à cet egard les  formalités nécessaires; cependant je recevrai avec plaisir les instructions que vous étes à même de donner à ce sujet.
Agrées, je vous prie, les assurances de l’estime et du respect avec lequel J’ai l’honneur d’être Monsieur, Votre très humble et très obeissant serviteur,

De La Boullaye

